DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Terminal Disclaimer
The terminal disclaimer filed on 8/03/2021 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of 10,315,165 has been reviewed and is accepted.  The terminal disclaimer has been recorded.

Allowable Subject Matter
Claims 7-21 are allowed.  The following is an examiner’s statement of reasons for allowance: The prior art does not disclose nor fairly suggest a first end of the upper conveying belt offset from the first end of the lower conveying belt and a second end of the upper conveying belt extending beyond the second end of the lower conveying belt, the upper conveying belt comprising an upper anode, where energizing the upper anode and the lower cathode establishes an electric field between the upper anode and the lower cathode; a sludge inlet that supplies a sludge suspension on the first end of the lower conveying belt, where rotation of the upper and lower conveying belts draws the sludge suspension between the upper anode and the lower cathode, where the sludge suspension is dewatered as it passes through the electric field between the upper anode and the lower cathode, and discharges dewatered cake over the second end of the lower conveying belt below the second end of the upper conveying belt.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CAMERON J ALLEN whose telephone number is (571)270-3164.  The examiner can normally be reached on M-F 6 am till 3 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Walter Griffin can be reached on 5712721447.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CAMERON J ALLEN/Examiner, Art Unit 1774

/Walter D. Griffin/Supervisory Patent Examiner, Art Unit 1774